Fairholme Funds, Inc. 4400 Biscayne Blvd. Miami, FL 33137 December 21, 2010 FILED VIA EDGAR Ms. Patricia Williams United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Fairholme Funds, Inc. (the "Company") File Nos.:333-88517 and 811-09607 REQUEST FOR ACCELERATION Dear Ms. Williams: The Company respectfully requests, pursuant to Rule 461(a) under the 1933 Act, that the effective date of Post-Effective Amendment No. 22 to the Registration Statement filed on Form N-1A on Tuesday, December 21, 2009 be accelerated so that the Registration Statement may become effective on December 28, 2010. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Fairholme Distributors, Inc., the Company's principal underwriter, requesting that the effective date of Post-Effective Amendment No. 22 be accelerated so that the Registration Statement may become effective on or before December 28, 2010. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (305) 358-3000. Sincerely, /s/Paul R. Thomson Paul R. Thomson Chief Compliance Officer Fairholme Funds, Inc. Attachment SK 22v1
